United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 11-2878
                               ___________

Timothy LaPlez Davis,                *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Paul Owens, Jail Administrator,      *
Fordyce, AR,                         * [UNPUBLISHED]
                                     *
            Appellee,                *
                                     *
Tim Stewart, Officer,                *
Fordyce County Jail,                 *
                                     *
            Defendant,               *
                                     *
Michael Key, Originally Sued As Key, *
                                     *
            Appellee.                *
                                ___________

                          Submitted: January 5, 2012
                             Filed: January 25, 2012
                              ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
       Inmate Timothy LaPlez Davis appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review of the
record, see Holden v. Hirner, No. 10-3656, 2011 WL 6004085, at *2 (8th Cir. Dec.
2, 2011) (standard of review), we agree with the district court that there were no
trialworthy issues on Davis’s failure-to-protect claim, see id. at **2-3 (to establish
prison officials failed to prevent harm, inmate must prove he was incarcerated under
conditions posing substantial risk of serious harm, and defendants knew of and
disregarded excessive risk to inmate’s safety, i.e., they recklessly disregarded known
risk); or on his claim arising from the medical care provided for injuries he sustained
in the altercation with another inmate, see Christian v. Wagner, 623 F.3d 608, 612-13
(8th Cir. 2010) (pretrial detainee must show he suffered from objectively serious
medical need which defendants knew of, yet deliberately disregarded).2 The
judgment is affirmed, and we grant appellees’ motion to strike the new document in
the addendum to Davis’s reply brief. See Griffin v. Super Valu, 218 F.3d 869, 871
(8th Cir. 2000) (declining to consider documents that were not before district court
when summary judgment ruling was made).
                         ______________________________




      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C.§ 636(c).
      2
       We decline to address issues that Davis has not sufficiently addressed in his
brief. See Blakley v. Schlumberger Tech. Corp., 648 F.3d 921, 933 (8th Cir. 2011).

                                         -2-